Exhibit 10.19







AMENDMENT NO. 2




TO




RETIREMENT BENEFIT AGREEMENT







Amendment No. 2 (“Amendment No. 2”) dated as of December 31, 2008, to the
Retirement Benefit Agreement between Independence Holding Company (“IHC”) and
Steven B. Lapin (“Lapin”), dated September 30, 1991 (the “Agreement”), as
assigned to The Aristotle Corporation (“Aristotle”) pursuant to an Assignment
and Assumption Agreement dated as of December 31, 2006, by and between IHC and
Aristotle, and as amended pursuant to Amendment No. 1 to Retirement Agreement,
dated December 31, 2006 by and between Lapin and Aristotle (“Amendment No. 1”).
For good and valuable consideration, the parties hereto agree as follows:




1.

All references herein to the Agreement shall mean the Agreement as amended by
Amendment No. 1, and as further amended by Amendment No. 2.




2.

All references in the Agreement to “the Company” shall mean Aristotle, and
Aristotle shall be bound by all of the terms and conditions set forth in the
Agreement.




3.

Paragraph 1 of the Agreement is hereby amended to read as follows:




“The Company will pay you a Retirement Benefit in the amount determined as set
forth in Paragraph 2 and in the manner set forth in Paragraph 4.”




4.

Paragraph 2 of the Agreement is deleted in its entirety and replaced with the
following:




“As of the date hereof, the Retirement Benefit shall be $1,269,517 (the
“Retirement Benefit”); provided that the Retirement Benefit shall increase by
six percent (6%) per annum from the date hereof, compounded annually.  The
Retirement Benefit payable with respect to any event contemplated by Paragraph 4
hereof shall be calculated (as set forth herein) by means of linear
interpolation based on the number of days





between the date hereof and the date of the event giving rise to the Retirement
Benefit being payable to you; provided that the Retirement Benefit shall
continue to increase as provided for herein until paid to you in full.  The
Retirement Benefit shall not be subject to any reduction, offset or other
counterclaim of any sort whatsoever.  The amount of the Retirement Benefit will
not be adjusted for any changes in your base salary rate, the general price
level, or other factor.”







5.

Paragraph 4 of the Agreement is deleted in its entirety and replaced with the
following:




“The Retirement Benefit will be paid to you or your permitted assignee or
representative as follows:

(i)

in the case of a Separation from Service (as hereinafter defined) from the
Company, the Retirement Benefit shall be paid to you upon the later of (A) six
months following your Separation from Service from the Company, and (B) the
first business day of the calendar year immediately following the calendar year
in which your Separation from Service from the Company occurred;

(ii)

in the case of your Disability (as hereinafter defined), the Retirement Benefit
shall be paid to you on the first business day of the calendar year immediately
following the calendar year in which your Disability occurred; and

(iii)

in the case of your death, the Retirement Benefit shall be paid to your
permitted assignee or representative within 60 days of the date of your death.




For purposes of the Agreement, (i) the term “Separation from Service" means a
termination of employment as defined in Treas. Regs. § 1.409A-1(h)(1) of the
Internal Revenue Code of 1986, as amended (the “Code”) using a decrease in the
level of bona fide services performed by you on behalf of the Company to less
than 50% of that performed by you immediately prior to the event giving rise to
the Separation from Service; provided that for purposes of the Agreement, your
death shall not constitute a “Separation from Service” from the Company and, in
the case of your death, the Retirement Benefit shall be paid as set forth above,
and (ii) the





2







term “Disability” shall mean a physical or mental incapacity where either (i)
you are unable to engage in any substantial gainful activity by reason of such
incapacity that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months or (ii) such incapacity is
expected to result in death or can be expected to last for a continuous period
of not less than 12 months and you have been receiving benefits under the
Company’s group long term disability plan for at least six (6) months.”







6.

The phrase “or Reduced Retirement Benefit” is deleted in each circumstance in
which it occurs in the Agreement, and such phrase shall have no further force or
effect as to you or the Company with respect to the Agreement.




7.

A new Paragraph 12 is added to the Agreement to read as follows:




“To the extent that the Agreement is subject to the requirements of Section 409A
of the Code, the Agreement is intended to operate in good faith compliance with
the requirements of Section 409A and its final regulations, and any additional
guidance issued under Section 409A.  To the extent that any provision of the
Agreement violates Section 409A, such provision shall be deemed inoperative and
the remaining provisions of the Agreement shall continue to be fully effective;
provided that, to the extent necessary, you and the Company shall work together
to modify or otherwise amend the Agreement so as to give effect to the intention
of the parties hereto while continuing to comply with Section 409A.”




8.

Appendix A to the Agreement is deleted in its entirety.  





3










9.

Other than as specifically amended herein, the terms and conditions of the
Agreement remain in full force and effect.




THE ARISTOTLE CORPORATION










By: /s/ H. William Smith     

      H. William Smith

Vice President, General Counsel and    Secretary







Understood and accepted










By: s/s Steven B. Lapin         

      Steven B. Lapin











4

 


